The overruling of the certiorari was not error for any reason assigned.
                         DECIDED FEBRUARY 11, 1941.
The defendant was convicted in the criminal court of Fulton County of the offense of operating a lottery, known as the "number game," for the hazarding of money. His certiorari was overruled and he excepted to that judgment. The evidence, direct and circumstantial, contained in the petition for certiorari, together with the additional evidence set forth in the untraversed answer of the trial judge, was sufficient to authorize the jury to find that the corpus delicti had been proved and that the accused was guilty of the offense charged. The special assignment of error alleging that the judge refused to give a certain timely written request in his charge to the jury is expressly disapproved by the judge in his untraversed answer. The remaining special assignments of error, complaining of the failure of the judge to give certain instructions to the jury, in the absence of a request therefor, when considered in the light of the charge and the facts of the case, show no cause for a reversal of the judgment overruling the certiorari. The cases cited in behalf of the accused are distinguished by their facts from this case.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 367